Citation Nr: 0938601	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-10 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Timothy W. Hoover, Attorney for Estate of the Veteran


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran's dates of service, including service in the Army 
Reserve, are unverified, but there are indications that she 
had active service from January 1983 to August 1984 and from 
October 1991 to September 1992.  Her death occurred in 
February 2009.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, denying the veteran's 
claims for service connection for left and right knee 
disorders.  

Pursuant to her request, the Veteran was scheduled to appear 
at a hearing before the Board, sitting at the RO, on June 18, 
2009.  At the time of such hearing, an attorney, Timothy J. 
Hoover, who represents the veteran's estate appeared and 
informed the Board that the Veteran had died in February 2009 
in a crash of a commercial aircraft.  Such attorney requested 
that the veteran's appeal and request for a hearing be 
withdrawn without prejudice.  


FINDING OF FACT

On June 18, 2009, while the adjudication of the veteran's 
appeal was pending, the Board received information indicating 
that the Veteran had died in February 2009.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to take further action on the merits of this 
appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2009); See Veterans' Benefits Improvement Act of 
2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

On June 18, 2009, while the adjudication of the veteran's 
appeal was pending, the Board received information from the 
attorney representing the veteran's estate that the Veteran 
had died in February 2009.  As a matter of law, veterans' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  This appeal has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2009).

Notice is taken that under 38 U.S.C.A. § 7105 (West 2002), 
the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  A substantive appeal may be withdrawn in writing 
at any time before the Board promulgates a decision. 38 
C.F.R. § 20.202 (2009).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2009).  Here, the veteran's death preceded 
the estate attorney's request to withdraw the veteran's 
substantive appeal, and the record does not indicate that the 
estate's attorney is the veteran's representative of record.  
In any event, the veteran's survivors are free to purse 
claims for service connection for the left and right knees 
without regard to the claim underlying the appeal hereinabove 
dismissed.  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


